I dissent from the order denying a rehearing. While it is true that the Department could not have decided otherwise than it did without disregarding the decision of the whole court in the case of Heinlen v. Phillips, 88 Cal. 557 — a decision in which I concurred — I think the court in Bank should not hesitate to set aside its former ruling, if satisfied that it was erroneous. I am *Page 321 
satisfied by the argument and the authorities cited by appellant that Heinlen v. Phillips, 88 Cal. 557, was incorrectly decided, and this case is an illustration of the abuses that are possible under the practice there sanctioned. A justice of the peace may hold a case under advisement for an indefinite time (it was nearly fifteen months in this instance), and unless the losing party has kept constant watch upon the proceeding, a judgment may have passed beyond the reach of review before he has any notice of its entry. There is no requirement of notice of a justice's judgment, but the law commanding him to enter judgment at the close of the trial, if held mandatory, as it is in terms, would serve all the purposes of notice. As notice is essential for the security of the losing party, I think the law cannot too soon be relieved of a construction which destroys its efficacy.